Simons, J. (dissenting).
It is fundamental that a court may not substitute its judgment for that of educators on academic matters which are solely within the competence of the educational institution. Accepting that rule, the majority find that respondent acted well within its rules and its powers in expelling petitioner in all respects, save one. Thus, they find that the rules of the medical school permitted respondent’s Grades Committee to make a subjective evaluation of petitioner’s fitness to be a doctor and that such an evaluation could be based upon petitioner’s performance throughout his medical school career. Although the majority find no evidence of arbitrary action by the respondent in expelling petitioner, they order a new hearing because they accept petitioner’s contention that he was denied adequate time to prepare for the hearing before the Grades Committee.
Significantly, petitioner had advance knowledge that his work was unsatisfactory. Before the start of his second fourth year, he was advised that his poor record indicated he was not ready to practice medicine. That was the reason he was required to repeat the fourth year. He did not appeal that decision nor does he now allege any factual basis justifying his reinstatement other than the statement relied upon by the majority that there appears a significant likelihood that the dismissal rested in part on "personality conflicts”. The alleged "personality conflicts” existed in only one of the courses petitioner failed. The entire thrust of his case is his evidence that other people think that he has the competence to be a doctor. But other people, including this court, do not have the responsibility of making that judgment—the respondent does. It evaluated a student who had repeatedly failed to perform his work satisfactorily and found that he was not fit to be a doctor and no amount of rebuttal at some future hearing can change petitioner’s record in that respect.
The judgment should be affirmed.
Cardamone and Wither, JJ., concur with Goldman, J.; Marsh P. J., and Simons, J., dissent and vote to affirm the judgment in an opinion by Simons, J.
Judgment reversed without costs and petition granted to the *297extent that petitioner have a hearing and the matter is hereby remitted to the proper authorities at the State University of New York Upstate Medical Center College of Medicine for further proceedings in accordance with opinion by Goldman, J.